Citation Nr: 0822755	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from December 1944 to August 
1946, with subsequent reserve service.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

The veteran's current foot disability has not been shown by 
medical evidence to have been caused by any incident of 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a foot 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file.  The 
veteran contends that he was treated for his foot disability 
at the VA Medical Center (VAMC) in Boise, Idaho between 1947 
and 1967.  After several attempts to locate these records, 
the RO determined that there are no VA records available from 
that time period.  The veteran has not reported receiving 
treatment at any other facility during this time.  Given the 
findings at the veteran's separation physical examination and 
at subsequent VA examinations, the Board finds that the 
evidence currently of record is sufficient to adjudicate the 
claim.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).

The veteran contends that he injured his left foot in service 
when a crate of ammunition fell on it while he was unloading 
a truck.  He reports that he was treated for this injury by a 
medic and spent two days recuperating.  He further contends 
that he reported this injury at his separation physical and 
was told to seek private treatment after his discharge from 
service.  

Service medical records do not include any documentation of 
that incident.  The report of an August 1946 separation 
examination was silent for any pertinent defects or diagnosis 
and included a normal clinical evaluation of the feet.  

The veteran states that he received treatment for the 
residuals of this injury through the VAMC in Boise, Idaho 
from 1947 through 1967.  After diligent efforts to locate 
these records, the RO determined that no records of the 
veteran's treatment at the Boise VAMC during this time period 
are available.  The claims file does contain records from the 
Boise VAMC dated from February to March 1976, and from July 
to November 1980.  At those times the veteran complained of 
low back pain and radiating left leg pain, residuals of a 
fall from a ladder in 1973.  The records indicate that he had 
undergone lumbar laminectomy and spinal fusion operations in 
1974.  The records also show that the veteran underwent a 
disability evaluation in March 1976, at which time his feet 
were found to be normal and he did not report any in-service 
injuries.  

The evidence includes outpatient treatment records from the 
VAMC in Fresno, California, dated between July 1983 and 
February 2007, showing that the veteran received treatment in 
the podiatry clinic for several years.  The earliest evidence 
of a foot injury is an x-ray report from September 1985 
showing that there was no evidence of fracture or 
dislocation, although the veteran's left ankle was swollen.  
In 1997, the veteran underwent surgery to fuse the left 
hallux valgus at the metatarsophalangeal joint.  He underwent 
a Keller bunionectomy in June 2002 and again in January 2007.  
Following each of these surgeries, the veteran continued to 
report pain in his left foot, and he was treated with 
therapeutic shoes and shoe inserts. 

The veteran underwent a VA disability evaluation for pension 
purposes in March 1998.  Upon examination, he was unable to 
walk on his heels or toes and unable to squat.  He did not 
report any history of foot injury.  The examiner noted a 
well-healed scar on the left side of his great toe with some 
erythma and tenderness.  He diagnosed degenerative arthritis.

In connection with this claim, the veteran was afforded a VA 
examination of his foot in February 2005.  The examiner noted 
that the veteran's surgical scars were well healed, with no 
signs of irritation or inflammation.  The alignment of the 
big toe was almost normal.  Circulation was poor, but the 
rest of the movement of the joints of the toes and ankle did 
not elicit any pain, and the examiner was unable to detect 
any deformities.  The examiner reviewed the claims file and 
concluded that the veteran's current foot disability was not 
caused by an injury in service.  He noted that, although the 
veteran reported that his toes had been injured in service, 
there was no indication that permanent damage had been done 
to the foot.  The examiner stated that the condition which 
necessitated surgery on the veteran's great toe was the 
result of the development of a bunion and not due to any 
injury.  Similarly, the Morton's toe neuroma removal from the 
left foot had no relation to any injury in service.  

Of record is a November 2005 statement from a VA podiatrist 
who had been treating the veteran since October 2003.  The 
physician noted that the veteran had complained of a painful 
bunion area of his foot which he said originally started 
after a crush injury in Guam while in the service, although 
his records had been lost.  The physician noted the veteran's 
surgical history and the impact of the symptoms on his 
activities.  

The evidence also includes a statement from L. B., who states 
that he served in the Navy at the same time as the veteran 
and that he saw the veteran's bandaged foot in service, 
shortly after his injury.  The veteran has also provided 
statements from his daughters, a neighbor, and another 
acquaintance, all of whom state that they are aware of his 
in-service injury and subsequent surgeries and treatment.  

After carefully considering the relevant evidence, the Board 
finds that the veteran's foot disability is not related to 
his service.  Even though the SMRs do not show that a foot 
injury occurred in service; the Board acknowledges that the 
RO has conceded such injury based on L. B.'s statement.  
However, the fact that an injury occurred in service is not 
enough.  It must also be shown that the veteran suffered a 
chronic disability as a result of that injury.  In this case, 
the evidence shows that the veteran currently has 
degenerative arthritis in his foot, but there is no 
indication that this condition is a result of his injury in 
service.  The foot injury the veteran suffered in service was 
apparently healed by the time of his discharge, as his August 
1946 separation physical specifically notes that his feet 
were normal.  Additionally, there is no medical evidence of a 
foot disability until many years after service, which weighs 
against a finding of service connection.  

Finally, the Board notes that the only competent medical 
opinion of record as to the cause of the veteran's foot 
disability is that offered after the February 2005 VA 
examination and states that it was probably not caused by 
service.  The November 2005 statement from the VA podiatrist 
includes that physician's recitation of the veteran's history 
of injury in service, but that physician does not express an 
opinion as to whether there is a nexus between the veteran's 
current complaints and service.  In addition, medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
contrast, the February 2005 VA examiner's opinion was 
expressly based on the examination, history and a thorough 
review of the claims folder and included a detailed 
rationale.  That opinion is found to be more persuasive than 
the VA treating podiatrist's statements.  See Prejean v. 
West, 13 Vet. App. 444 (2000).

Without a medical opinion linking the veteran's current 
disability to his service, there is no basis for service 
connection.  

The Board concludes that the evidence of record weighs 
against a finding of service connection for the veteran's 
left foot disability; therefore the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left foot injury is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


